Per Curiam:
It was well said in Eilbert v. Finkbeiner, 68 Pa. 243, 8 Am. Rep. 176, that “when a man puts Ms name on the back of a-negotiable paper, before the payee has indorsed it, hé means to pledge, in some shape, Ms responsibility for the payment” thereof.
This is the reasonable conclusion which every business man will draw from such an act.
The particular responsibility which the defendant below had assumed by such an irregular indorsement is clearly stated by him in writing to be that of surety for the maker. This he declared in his letter to the payees and holder of the note.
The specifications of error are not sustained.
Judgment affirmed.